DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 69-85 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:

An AC or DC powered LED candle projection light device, comprising: at least one LED arranged to emit a light beam to project an image and/or lighted patterns that is visible a distance of at least one foot away from the light device; at least one image forming unit situated in front of the at least one LED to form the image and/or lighted patterns; at least one optics element including at least one of: (1) at least one optics lens, (2) a plurality of optics lenses fitted within a rotatable disc or holder, and (3) a plurality optics lenses injected or assembled into one piece, wherein the at least one optics element has optical properties that change the light beam exiting the image forming unit to create the projected image and/or lighted patterns; a flame shape lighted unit installed in a top recess or top area of the LED candle projection light device incorporated with at least one of a circuit and a movement set device to cause shaking, waving, or moving of the image and/or lighted patterns to simulate a flame; and at least one circuit having at least one of a (a) switch, (b) integrated circuit, (c) control circuit, (d) motion or photo sensor, (e) detector, (f) wireless controller, (g) a Wi-Fi connection and (h) IR or RF remote control system; to select, adjust, set, change at least one of (1) color, (2) brightness, (3) on-off time, (4) a trigger system, (5) light effects, and (6) light functions, wherein the LED candle projection light device is powered by: (A) DC power from a battery or external DC power received through at least one built-in female USB receiving port, or (B) AC power from a built-in or external AC-to-DC circuit, and wherein the LED candle projection light device has at least one of: (1) an additional LED to provide at least one of: (1-1) a back light for printing, painting, coating, art, a display, or a cartoon on a body of the LED candle projection light device; (1-2) additional area illumination, and (2) at least one input or output power port or USB port.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875